COURT OF APPEALS

                                     Thirteenth District

                             Corpus Christi - Edinburg, Texas

        Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi - Edinburg, as of the 20th day of June, 2013. If this Judgment does not conform
to the opinion handed down by the Court in this cause, any party may file a Motion for
Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-13-00263-CR                                         (Tr.Ct.No. CR-0405-13-H)

HERMILIO JOHN WILLIAMS,                                                        Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.

                  On appeal to this Court from Hidalgo County, Texas.

                                         *******

                                    JUDGMENT

On appeal from the 389th District Court of Hidalgo County, Texas, from a judgment signed
March 18, 2013. Memorandum Opinion Per Curiam. Do not publish. TEX. R. APP. P.
47.2(b).

THIS CAUSE was submitted to the Court on June 20, 2013, on the notice of appeal and
appellant’s unopposed motion to withdraw the notice of appeal and dismiss appeal. The
Court, having considered the documents of file and appellant’s unopposed motion to
withdraw the notice of appeal, is of the opinion that the motion should be granted. The
appellant’s unopposed motion to withdraw notice of appeal and dismiss appeal is
GRANTED, and the appeal is hereby DISMISSED.

It is further ordered that this decision be certified below for observance.

                                        *******
                              DORIAN E. RAMIREZ, CLERK